331 S.W.3d 743 (2011)
Terrence M. GREENE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71294.
Missouri Court of Appeals, Western District.
March 1, 2011.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Following a guilty plea, the circuit court sentenced appellant Terrence Greene to fifteen years in prison for assault in the first degree, ten years for armed criminal action, and seven years for tampering with a witness, with the sentences to run concurrently. Greene filed a motion for post-conviction relief under Supreme Court Rule 24.035, contending that his guilty plea was not knowing or voluntary because counsel had inaccurately promised Greene that he would be sentenced to a total of ten years' imprisonment, and because trial counsel prevented Greene from exercising his right to trial on the tampering charge. The circuit court denied relief following an evidentiary hearing, and Greene appeals. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this *744 order has been provided to the parties. Rule 84.16(b).